            Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
JOHN ALAIMO,                         :
                                     :
                        Plaintiff,   : CIVIL ACTION
                                     :
      v.                             : No.: 2:19-CV-03594-CMR
                                     :
ZWICKER & ASSOCIATES, P.C.           : AMENDED COMPLAINT
                                     :
                        Defendant.   :
                                     : JURY TRIAL DEMANDED
____________________________________:



       1.       Plaintiff, JOHN ALAIMO brings this Amended Complaint against ZWICKER &

ASSOCIATES, P.C. (“Defendant”) and states as follows:

                                    I.         INTRODUCTION

       2.       This is an action for actual and statutory damages brought by Plaintiff John

Alaimo, as an individual consumer against Defendant ZWICKER & ASSOCIATES, P.C. for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) which

prohibits debt collectors from engaging in abusive, deceptive, and unfair practices.

                                         II.     PARTIES

       3.       Plaintiff, John Alaimo, is a natural person residing at 3 Poole Street, Pittston, PA

18640 and is a “consumer” as that term is defined by 15 U.S.C. §1692(a)(3), and a person

affected by violations of the FDCPA with standing to bring this claim under 15 U.S.C. §1692.
             Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 2 of 22



        4.       Defendant is Zwicker & Associates, P.C., located at 3220 Tillman Drive, Suite

215, Bensalem, PA 19020. Defendant is a law firm and “debt collector”, as that term is defined

by 15 U.S.C. §1692(a)(6), whose primary services involve collecting debts.

        5.       In furtherance of its debt collecting activity, Defendant routinely, and in mass

quantity, institutes collection complaints in various state courts throughout the Commonwealth

of Pennsylvania.

                                  III.    JURISDICTION AND VENUE

        6.       Jurisdiction of this court arises under 15 U.S.C. §1692(k) and 28 U.S.C. §1331.

        7.       Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because Defendant

is a resident of this District.

                                    IV.    STATEMENT OF FACTS

        8.       In connection with its attempt to collect a debt on behalf of its client, Discover

Bank, Defendant, on August 3, 2018, filed a complaint against Plaintiff in the Court of Common

Pleas of Luzerne County, with an attached “Notice to Defend – Civil”. See Exhibit A.

        9.       Said complaint was served on Plaintiff on August 17, 2018. See Exhibit B.

        10.      Contrary to the requirements of Pa.R.C.P. 1018.1 and local Luzerne County Civil

Procedure Rule 1018.1, the notice on the complaint failed to provide the correct address and

phone number for the Plaintiff herein (defendants therein) to contact regarding obtaining

information about hiring a lawyer.

        11.      In fact, the notice provided false and misleading information about where to

obtain information about hiring a lawyer.
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 3 of 22



       12.     The notice provided:

               (a)     a wrong name of “Legal Services of Northeastern Pennsylvania”;

               (b)     a wrong address of 410 Bicentennial Building, 15 Public Square, Wilkes

                       Barre, PA 18701; and,

               (c)     a wrong phone number of (570) 825-8567.

               See Exhibit A.

       13.     At material issue herein are Rule 1018.1 of the Pennsylvania Rules of Civil

Procedure and local Luzerne County Civil Procedure Rule 1018.1.

       14.     Pa.R.C.P. 1018.1(a) requires that: “Every complaint filed by a plaintiff… shall

begin with a notice to defend in substantially the form set forth in subdivision (b)…”

       15.     The form, as prescribed by subdivision (b) of Rule 1018.1, is required to state in

pertinent part as follows:

               … YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
               ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR
               TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
               CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
               LAWYER.
               IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
               MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT
               AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
               PERSONS AT A REDUCED OR NO FEE.
       16.     Subdivision (c) of Rule 1018.1 then goes on to state that: “Each court shall by

local rule designate the officer, organization, agency or person to be named in the notice from

who information.”
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 4 of 22



       17.     Subdivision (d) of Rule 1018.1 also allows a county court to require the Notice

also be repeated in languages other than English.

       18.     As required by Pa.R.C.P 1018.1(c), Luzerne County Civil Procedure Rule 1018.1

designates the following contact information for defendants, in civil lawsuits, to reach out to if

they need legal assistance:

                       North Penn Legal Services, Inc.
                       33 N. Main Street
                       Suite 200
                       Pittston, PA 18640
                       (570) 299-4100
                       (877) 953-4250 Toll Free
                       (570) 824-0001 Fax

                       101 West Broad Street
                       Suite 513
                       Hazelton, PA 18201
                       (570) 455-9512
                       (877) 953-4250 Toll Free
                       (570) 455-3625 Fax

                       Servicios Legales de North Penn, Inc.
                       33 la Calle Main del Norte, Oficina 200
                       Pittston, PA 18640
                       (570) 299-4100
                       (877) 953-4250 Llamada gratuita
                       (570) 824-0001 Fax

                       101 la Calle Broad del Oeste
                       Oficina 513
                       Hazelton, PA 18201
                       (570) 455-9512
                       (877) 953-4250 Llamada gratuita
                       (570) 455-3625 Fax



               See Exhibit C.
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 5 of 22



       19.     As permitted by Pa.R.C.P. 1018(d), Luzerne County also requires that the notice

be in both English and Spanish.

       20.     Said Luzerne County Local Rule was adopted Feb. 16, 2017, effective 30 days

after publication in the Pennsylvania Bulletin. The Rule was published in the Pennsylvania

Bulletin on March 4, 2017, thereby making the Rule effective April 3, 2017. See 47 Pa.B. 1279,

(copy attached hereto as Exhibit D).

       21.     The aforesaid notice, served by Defendant on Plaintiff, was false, misleading,

deceptive, unfair, false, erroneous and in violation of rules of civil procedure.

       22.     The aforesaid false, misleading and deceptive notice served by Defendant on

Plaintiff was material in that it was supposed to provide information about where Plaintiff could

go, and who to contact, to get information about hiring a lawyer.

       23.     Further, the aforesaid false, misleading and deceptive notice was material in that

proper notices in civil actions in the Commonwealth of Pennsylvania are absolute prerequisites

for procuring valid judgments against defendants; indeed, failure to provide notices compliant

with the Pennsylvania Rules of Civil Procedure are considered “fatal defects” which make

subsequent purported judgment void ab initio. See, e.g., Oswald v. WB Public Square

Associates, LLC, 80 A.3d 790 (Pa. Super. 2013).

       24.     Defendant’s aforesaid wrongful conduct violated the FDCPA in at least the

following specific respects:

              a)       § 1692d by engaging in conduct the natural consequence of which is to

                       harass, oppress, or abuse a person;
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 6 of 22



              b)       § 1692e by using any other false, deceptive, or misleading representation or

                       means in connection with the debt collection;

              c)       § 1692e(10) by using false representation or deceptive means to collect a

                       debt;

              d)       § 1692f by using an unfair or unconscionable means to collect or attempt to

                       collect the alleged debt;

              e)       § 1692f(1) by attempting to collect an amount not authorized by an

                       agreement creating the purported debt or permitted by law.

                              COUNT I:
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)


       25.     Plaintiff incorporate by reference the foregoing paragraphs as though the same

were fully set forth at length herein.

       26.     At the time the Defendant served Exhibit A on Plaintiff, the Defendant knew or

should have known that the correct name, address and phone number to include on Exhibit A

was the information as shown on Exhibit C to this Amended Complaint.

       27.     Based on the allegations herein, Defendant’s use of the false, misleading and

deceptive notice are not isolated incidents, given that Defendant frequently files collection

complaints in Luzerne County and other parts of Pennsylvania.

       28.     The use and service of Exhibit A by the Defendant in the state court collection

against Plaintiff is material in that it was supposed to provide information about where Plaintiff

could go, and who to contact, to get information about hiring a lawyer.

       29.     Further, Exhibit A is material in that proper notices in civil actions in the

Commonwealth of Pennsylvania are absolute prerequisites for procuring valid judgments against

defendants; indeed, failure to provide notices compliant with the Pennsylvania Rules of Civil
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 7 of 22



Procedure are considered “fatal defects” which make subsequent purported default judgments

void ab initio.

       30.        As a direct result of Defendant’s failure to include the correct information (as

shown on Exhibit C), the notice would mislead the least sophisticated consumer with respect to

their contacting North Penn Legal Services, Inc. and, thereby, adversely affect, if not deprive

them, of an important and fundamental legal and procedural right associated with defending

against the collection complaint.

       31.        For the foregoing reasons, the Defendant has violated 15 U.S.C. § 1692d; 15

U.S.C. § 1692e(2)(A); 15 U.S.C. § 1692e(10); 15 U.S.C. § 1692f; and/or 15 U.S.C. § 1692f(1).

       32.        Defendant is liable to the Plaintiff for statutory damages in the amount of

$1,000.00 per individual, actual damages in an amount to be determined, and Plaintiff’s

attorneys’ fees and costs.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands:

                  b)     judgment against Defendant for actual damages pursuant
                         to 15 U.S.C. § 1692k(a);
                  c)     judgment against Defendant for statutory damages pursuant
                         to 15 U.S.C. § 1692k(a); and,

                  d)     an award of costs and attorneys’ fees pursuant to 15 U.S.C. §
                         1692k(a)(3).

                  e)     such other relief as the Court deems just and proper.
 Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 8 of 22



                                 JURY DEMAND

Plaintiff hereby demands trial by jury on all triable claims.

                                              LAW OFFICE OF JOSEPH M. ADAMS



                                              By: /s/ Joseph M. Adams
                                              Joseph M. Adams, Esq.
                                              200 Highpoint Drive
                                              Suite 211A
                                              Chalfont, PA 18914
                                              Tele: 215-996-9977
                                              josephmadamsesq@verizon.net
                                              Attorney for Plaintiff
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 9 of 22



                                 CERTIFICATE OF SERVICE

       I, Joseph M. Adams, hereby certify that a copy of the foregoing Amended Complaint was

served via first class, U.S. Mail, postage prepaid, upon:

Zwicker & Associates, P.C.
3220 Tillman Drive
Suite 215
Bensalem, PA 19020


                                                            /s/ Joseph M. Adams
                                                            Joseph M. Adams

Dated: August 29, 2019
Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 10 of 22




Exhibit "A"
                   Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 11 of 22




                   IN THE COURT OF COMMON PLEAS OF LUZERNE COUNTY,
                                                PENNSYLVANIA

            DISCOVER BANK,
                          Plaintiff


            vs.                                                               Civil Action No.                     „ . •,

            JOHNALAIMO,                                                            <^U/ °
                          Defendants)
                                          NOTICE TO DEFEND - CIVIL

            You have been sued in Court. If you wish to defend against the claim set forth in thefollowing
            papers, you must take action within twenty (20) days after this complaint and notice are served
            by entering an appearance personally or by attorney and filing in writing with the court your
            defenses or objections to the claims setform against you. You are warned that if you fail to do
            so the case may proceed without you and a judgment may be entered against you by the court
            without any further notice for any money claimed in the complaint or for any other claim or
            relief requested by the plaintiff. You may lose money or property or other rights important to
            you.

            YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
            HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
            OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.
            IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
            PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
            SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                           LEGAL SERVICES OF NORTHEASTERN PENNSYLVANIA
                                                           INC
                                           410 BICENTENNIAL BLDG,                                   cs>

                                               15 PUBLIC SQUARE                                     C32
                                                                                                                   C:.-
                                            WILKES-BARRE, PA 18702                                  "Z>»
                                                                                                    a
                                                                                                                   r-Vj •'
                                                                                                                    £V
                                                                                                    en
                                                   570-825-8567                                        i
                                                                                                                    •,•».»

                                                                                                                    »»••

                                                                                                     &3        .    m

                                         LAWYER REFERRAL SERVICE:                                      7£»
                                                                                                       -*r
                                                                                                                      '** >.
                                                                                                                      :t
                               PENNSYLVANIA LAWYER REFERRAL SERVICE
                                                                                                     ies                .• j

                                                   800-692-7375
                                                                                                       •*C5>           —




                                                                                                       G©




FILED PROTHONOTARY LUZERNE COUNTY             08/03/2018    10:04:57 AM           Docket # 201808840
Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 12 of 22




 Exhibit "B"
                    Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 13 of 22

                               SHERIFF'S OFFICE OF LUZERNE COUNTY
     Brian M. Szumski
     Sheriff
                                                                                                                 FILED H
     Joan Hoggarth
     Director of Judicial Services & Records


       DISCOVER BANK                                                                                                  Case Number
          vs.
                                                                                                                        8840-18
       JOHN ALAIMO


                                               SHERIFF'S NOTICE OF SERVICE

      08/14/2018 12:06 PM - DEPUTY DONALD KRESESKl, BEING DULY SWORN ACCORDINGTO LAW, DEPOSES
                 AND SAYS, THAT SERVICE OF THE COMPLAINT & NOTICE UPON JOHN ALAIMO AT 3 POOLE
                 STREET, PITTSTON, PA 18640 WASATTEMPTED ONAUGUST 14, 2018 AT 12:06 PM.
      08/17/2018   10:16 AM - DEPUTY MAURICE LAMOREUX, BEING DULYSWORN ACCORDING TO LAW, DEPOSES
                   AND SAYS, THE COMPLAINT & NOTICE WAS SERVED UPON JOHN ALAIMO OF 3 POOLE STREET,
                   PITTSTON, PA 18640 BY HANDING A TRUE AND ATTESTED COPY TO THE DEFENDANT AT THE
                   LUZERNE COUNTY SHERIFFS OFFICE, 200 NORTH RIVER STREET, WILKES-BARRE, PA 18711,
                   AND MADE KNOWN THE CONTENTS THEREOF.

                                                                                                 fliAVUOLcfar+ici^
                                                                                                 MAURICE LAMOREUX, DEPUTY


      SHERIFF COST: S71.00                                                                       SO ANSWERS,


                                                                                                 ^         rfio^j
      August 17, 2018                                                                            BRIAN M. SZUMSKI, SHERIFF




                                                       (c) CountySuils Shenfl, Teleosott, Inc.




FILED PROTHONOTARY LUZERNE COUNTY                   08/24/2018           01:11:07 PM                        Docket #2016 08840
Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 14 of 22




 Exhibit "C"
           Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 15 of 22




 Rule 1018.1. Notice to Defend, PA R LUZERNE CTY RCP Rule 1018.1




   Purdon's Pennsylvania Statutes and Consolidated Statutes
     Pennsylvania Local Court Rules-Central Region
       Luzerne County
         Rules of Civil Procedure
            Actions at Law


                                                Luz. Co. C.P.R. No. 1018.1

                                              Rule 1018.1. Notice to Defend

                                                       Currentness



(a) Inaccordance with Pa. R.C.P. No. 1018.1, every complaint filed bya plaintiffand every complaint filed byadefendant
against an additional defendant shall begin with a Notice to Defend.


(b) The Notice to Defend shall be in both English and Spanish.


(c) The required Notice to Defend shall be in substantially the following form:

                                                        (Caption)

                                                        NOTICE


YOU HAVE BEEN SUED IN COURT. Ifyou wish to defend against the claim set forth in the following pages, you must
take action within twenty (20) days after this complaint and notice are served, by entering awritten appearance personally
or by an attorney and filing in writing with the court your defenses or objections to the claims set forth against you. You
are warned that if you fail to do so the case may proceed without you and ajudgment may be entered against you by
the court without further notice for any money claimed inthe complaint or for anyother claim orrelief requested bythe
plaintiff You maylose money or property orother rights important to you. YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IFYOU DONOTHAVE A LAWYER.GOTO OR TELEPHONE THE OFFICE SET
FORTH BELOW. THIS OFFICE CAN PROVIDE YOUWITH INFORMATION ABOUTHIRING A LAWYER.
IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLETO PROVIDE YOUWITH
INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT
A REDUCED RATE OR NO FEE.


                                                        AVISO


A USTED SE LE HA DEMANDADO EN LA CORTE. Si usted quiere defenderse contra la demanda expucsta
en las siguientes paginas, tiene que tomar accion en un plazo de veinte (20) dias despues que reciba csta demanda
y aviso, por presentar una notificacion de comparecencia escrita personalmente o por un abogado y radicar por
cscrito en la Corte sus defensas u objeciones a las demandas presentadas en su contra. Se Ie advierte que si falla
en hacerlo. el caso podria seguir adelante sin usted y un fallo podria ser dictado en su contra por la Corte sin
previo aviso por cualquicr dinero reclamado en la demanda 0 por cualquier otro reclamo 0 desagravio pedido por
              Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 16 of 22




Rule 1018.1. Notice to Defend, PA R LUZERNE CTY RCP Rule 1018.1

el/la demandante. Puede que usted picrda dinero o propiedad u otros dcrechos importantes para usted. USTED
DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO INMED1ATAMENTE. SI NO TIENE ABOGADO,
DIRUASE O LLAME POR TELeFONO A LA OFICINA CUYA DIRECCI6N SE ENCUENTRA ABAJO. ESTA
OFICINA PUEDE PROVEERLE CON INFORMACI6N SOBRE COMO CONTRATAR UN ABOGADO. SI
NO TIENE LOS FONDOS SUFICIENTES PARA CONTRATAR UN ABOGADO. ESTA OFICINA PODRiA
PROPORCIONARLE INFORMACI6N ACERCA DE AGENCIAS QUE PUEDAN OFRECERLES SERVICIOS
LEGALES A PERSONAS QUE REuNAN LOS REQEQUISITOS A UN HONORARIO REDUCIDO O GRATIS.


 North Penn Legal Services, Inc.                 Servicios Legales de North Penn, Inc.

 33 N. Main Street.                              33 la Calle Main del Norte, Oficina 200

 Suite 200                                        Pittston, PA 18640

 Pittston, PA 18640                              (570)299-4100

 (570)299-4100                                   (877) 953-4250Llamada gratuita

 (877) 953-4250 Toll free                        (570)824-0001 Fax

 (570) 824-0001 Fax

 101 West Broad Street                            101 la Calle Broad del Oeste

 Suite 513                                        Oficina 513

 Hazleton. PA 18201                               Hazleton, PA 18201

 (570)455-9512                                    (570)455-9512

 (877) 953-4250 Toll free                        (877) 953-4250 Llamada gratuita

 (570) 455-3625 Fax                               (570) 455-3625 Fax


Credits
[Adopted Feb. 16, 2017, effective 30 days after publication in the Pennsylvania Bulletin.]

                            <Headings in brackets [] have been supplied by the publishers


Luz. Civil Procedure Rule 1018.1, PA R LUZERNE CTY RCP Rule 1018.1
Current with amendments received through December 1,2018.

 lutd uf Doi'iinifnt                                            2t>!'' I hums.in Kv-ukvs .\>>«.!:iiin :•» tU'ivsiMl I Y Ciovcin.n.'M Wi-
Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 17 of 22




 Exhibit "D"
          Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 18 of 22
PA Bulletin, Doc. No. 17-375




       l'cniisyivaiua

       'h i i : i . »"v;'j     BUTOCnN# PREV • NEXT *BULLETO *SEARCH

                                    THE COURTS

                                      LUZERNE COUNTY


        Adoption and Repeal of Rules of Civil Administration; Local Rules of
                               Civil Procedure; No. 1742 of 2017

                                           [47Pa.B. 1279|
                                      [Saturday, March 4, 2017|

                                                Order

         And now. this 16th day of February. 2017. it is hereby Ordered and Decreed as
       follows:

         1. The Luzerne County Court of Common Pleas hereby adopts the Luzerne County
      Rules of Civil Procedure as follows.

         2. All Luzerne County Rules of Civil Procedure (excepting all Luzerne County Family
      Court Rules, which are contained in a separate document and which are not affected by
      this Order), as they appear prior to the effective date of this Order on the Administrative
      Office of the Pennsylvania Courts' ("AOPC") website, the Luzerne County Court's
      website, or in any other publication are repealed as of the thirtieth day of their publication
      in the Pennsylvania Bulletin.

         3. Pursuant to Pa.RJ.A. 103(d) and Pa.R.C.P. 239(c). the following Luzerne County
       Rules of Civil Procedure shall be disseminated and published in the following matter:

         a. One copy via email to the Administrative Office of Pennsylvania Courts:

       b. Two paper copies and one electronic copy in a Microsoft Word format only on a
      CD-ROM to the Legislative Reference Bureau for publication in the Pennsylvania
      Builei in;

         c. One copy for publication on the Court's website, located at
      www.luzernecountycourts.com: and,

        d. One copy to the Luzerne County Office of Court Administration, Luzerne County
      Law Library, and the Luzerne County Clerk ofJudicial Records for public inspection and
      copying.

      By the C'ouri
          Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 19 of 22
PA Bulletin, Doc. No. 17-375


                                                                     RICHARD M. HUGHES, III,
                                                                               President Judge

                                     Rules of Civil Procedure

        **Note: All rules governing family law proceedings have been separated from this
      document and can be found in the "Luzerne County Family Court Rules."

                                       Rules of Construction

      Rule 51. Title and Citation of Rules.

        All rules adopted by the 11th Judicial District—Court of Common Pleasof Luzerne
      County pertaining to civil procedures shall be known as the Luzerne County Courtof
      Common Pleas Rules of Civil Procedure and may be cited as "Luz.Co.R.C.P. No.                ."

       Rule 52. Effective Date of Rules.

        Each rule adopted by the Court ofCommon Pleas of Luzerne County, whether civil,
      family, judicial administration, criminal, orphans,' or governing district justices, shall
      become effective thirty (30) days afterpublication in the Pennsylvania Bulletin; but, no
      rule shallbe effective until notice of its promulgation is published in the "Luzerne Legal
      Register" The content of each rule promulgated shall be madeavailable through the
      Wilkes-Barre Law and Library Association andthe Luzerne County Court website at
      www.luzernecountycourts.com, and asmandated by law or ruleof the Supreme Court of
       Pennsylvania.

       Rule 76. Definitions.

         Unless the context clearly indicates otherwise, each word or phrase when used in any
       rule promulgated by the Courtof Common Pleas of Luzerne County shall have the same
       meaning as that word or phrase is given in the Pennsylvania Rules of Civil Procedure,
       with the exception of the following:

         "court" or "the court" shall mean the Court ofCommon Pleas of Luzerne County;

         "rule" shall mean any rule of civil procedure promulgated by the Court of Common
       Pleas of Luzerne County;

         "party" or "parties" shall mean the party or parties appearing in a civil action pro se, or
       the attorney or attorneys of record for such party or parties, where appropriate; and,

         "Clerk ofJudicial Records" shall mean the Luzerne County Division ofJudicial
       Services & Records (Civil Division) and, interchangeably, may be designated as the
       Prothonotary.

       Rule 101. Principles of Interpretation.
         Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 20 of 22
PA Bulletin, Doc. No. 17-375



        The procedure for hearing and deciding appeals from decisions of municipal governing
      bodies with respect to land use matters shall be the same as for zoning hearing board
      appeals, except that the case may be placed on a Miscellaneous Court list if there are
      disputed questions of fact pertaining to the appeal.

      Rule 290. Eminent Domain.

         (a) Petitionfor the appointment ofviewers.

         (1) The petition shall be filed with the Clerk ofJudicial Records.

         (2) Three copies of the petition and one proposed order to appoint viewers shallbe
      delivered to the Office of Court Administration for transmittal to the court and to the
      appointed viewers.

         (3) The initial petition presented to the court in any eminent domain preceding shall
      cite the statute under which the petition is filed.

         (b) Viewers shall be sworn to discharge the duties of their appointment as viewers
      with impartiality and fidelity according to the best of their learning and ability, upon their
      initial appointmentto the board ofview, and, thereafter, need not be sworn in any
      proceeding referred to them.

         (c) A hearing shall be held at the time fixed by the viewers, and witnesses shall be
      directed by the viewers or by the parties to appear at a time certain.

         (d) Stenographic records of hearings will not be made except in unusual cases where,
      for good cause shown, the court has ordered thetestimony to be taken stenographically or
      electronically or a party has arranged for a stenographer with notice to all parties.

        (e) Payment of the viewers shall be assessed by the court against the parties with each
      party paying anequal share of the costs, unless otherwise determined by the court by
      separate motion.

                   Service of Original Process and Other Legal Papers

      Rule 430(a). Official Periodical.

        The "Luzerne Legal Register" is designated as the county legal periodical for the
      publication of legal notices.

                                           Actions at Law

      Rule 1018.1. Notice to Defend.

        (a) In accordance with Pa.R.C.P. No. 1018.1, every complaint filed by a plaintiff and
      every complaint filed by a defendant against an additional defendant shall begin with a
      Notice to Defend.
          Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 21 of 22
PA Bulletin, Doc. No. 17-375


         (b) The Notice to Defendshall be in both English and Spanish.

         (c) The requiredNotice to Defend shall be in substantially the following form:

                                             (Caption)
                                             NOTICE

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claim set
      forth in the following pages, you must takeaction within twenty (20) days after this
      complaint and noticeare served, by entering a written appearance personally or by an
      attorney and filing in writing with the court yourdefenses or objections to the claimsset
      forth against you. You are warned thatif you fail to do so the case may proceed without
      you and a judgment may be entered against you by the court without further notice for
      any money claimed in the complaint or for anyotherclaim or relief requested by the
      plaintiff. You may lose money or property or other rights important to you. YOU
      SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
      HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
      THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
      LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY
      BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT
      MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED RATE
      OR NO FEE.


                                              AVISO

        A USTED SE LE HA DEMANDADO EN LA CORTE. Si usted quiere defenderse
      contra la demanda expuesta en las siguientespaginas, tiene que tomar accion un plazo de
      veinte (20) dias despues que reciba esta demanda y aviso, por presentar una notification
      de comparecencia escrita personalmenteo por un abogado y radicar por escrito en la
      Corte sus defensas u objeciones a las demandaspresentadas en su contra. Se le advierte
      que si falla en hacerlo, el caso podria seguir adelante sin usted y un fallo podria ser
      dictado en su contra por la Corte sin previo aviso por cualquier dinero reclamado en la
      demanda o por cualquier otro reclamo o desagravio pedido por el/la demandante. Puede
      que usted pierda dinero o propiedad u otros derechos importantes para usted. USTED
      DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO INMEDIATAMENTE. SI
      NO TIENE ABOGADO, DIRIJASE 0 LLAME POR TELEFONO A LA OFICINA
      CUYA DIRECCI6N SE ENCUENTRA ABAJO. ESTA OFICINA PUEDE
      PROVEERLE CON INFORMACI6N SOBRE COMO CONTRATAR UN ABOGADO.
      SI NO TIENE LOS FONDOS SUFICIENTES PARA CONTRATAR UN ABOGADO,
      ESTA OFICINA PODRIA PROPORCIONARLEINFORMACI6N ACERCA DE
      AGENCIAS QUE PUEDAN OFRECERLES SERVICIOS LEGALES A PERSONAS
      QUE REUNAN LOS REQEQUISITOS A UN HONORARIO REDUCIDO O GRATIS.

      North Penn Legal Services, Inc.
      33 N. Main Street,
      Suite 200
      Pittston,PA 18640
      (570)299-4100
          Case 2:19-cv-03594-CMR Document 3 Filed 09/03/19 Page 22 of 22
PA Bulletin, Doc. No. 17-375


      (877) 953-4250 Toll free
      (570) 824-0001 Fax

      Servicios Legales de North Penn, Inc.
      33 la Calle Main del Norte, Oficina 200
      Pittston, PA 18640
      (570)299-4100
      (877) 953-4250 Llamada gratuita
      (570)824-0001 Fax

      101 West Broad Street
      Suite 513
      Hazleton, PA 18201
      (570)455-9512
      (877) 953-4250 Toll free
      (570) 455-3625 Fax

      101 la Calle Broad del Oeste
      Oficina 513
      Hazleton, PA 18201
      (570)455-9512
      (877) 953-4250 Llamada gratuita
      (570) 455-3625 Fax

      Rule 1028(c). Procedure for Filing of Preliminary Objections.

        (a) A party filing preliminary objections shall file the same, along with a
      comprehensive brief in support, and proposed order, with the Clerk ofJudicial Records.
      A rule to show cause shall not be presented or filed with preliminary objections.

         (b) After filing, as provided in subsection (a), the moving partyshall immediately:

         (1) Serve a copy of the preliminary objections, the comprehensive brief, and proposed
      order upon the District Court Administrator;

        (2) File with the District Court Administrator a Civil Argument Sheet, which is
      available at the Office ofCourt Administration; and,

        (3) Serve a copy of the aforementioned upon all opposing parties.

        (c) Within twenty (20) days after service of the preliminary objections, supporting
      briefand proposed order, anyparty wishing to contest the same shall file a
      comprehensive brief in opposition with the Clerk ofJudicial Records and serve the same
      upon all parties and the District Court Administrator who shall then assign it to a Judge
      and shall so notify all parties.

         (d) The preliminary objections shall be ruled upon without oral argument unless
      requested by any party, or ordered by thecourt The request must be filed with the
      District Court Administrator contemporaneously with the filing ofthe party's briefor,
      thereafter, with the Judge to whom the preliminary objections have been assigned.
